Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim is directed to “a non transitory storage medium” 

See MPEP 2106.03 Section 1
Non-limiting examples of claims that are not directed to any of the statutory categories include:
•  Transitory forms of ssignal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave;

See MPEP 2106.03 Section 2


For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, and 12-15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prasanna et al “Automated Crack Detection on Concrete bridges” IEEE transactions on Automation Science and Engineering, Vol 13, No 2, April 2016.


Re claim 1 Prasanna disclose 

A damage diagram creation method comprising: a step of receiving a plurality of images acquired by split-imaging a subject (see abstract and Note to practitioners on poage 591 note that an image sequence is collected to analyze the cracks on a bridge to create a mosaix ); a step of calculating a composition parameter for composing the plurality of images based on correspondence points between images (see page 595 first column “Homographies can be concatenated to relate points in reference frame to points in the current frame. The th keypoint in the th frame when transformed to the zeroth frame is related to the th keypoint in the th frame ); a step of detecting damage of the subject for each image constituting the plurality of images  ( see page 593 figure 4 and associated caption note that local crack map care calculated from individual image ); and a step of composing results of the detection for the plurality of images based on the composition parameter images  ( see page 593 figure 4 and associated caption 

Re claim 2 Prasanna discloses wherein, in the step of calculating the composition parameter, information regarding a projective transformation matrix of an image other than a reference image among the plurality of images with respect to the reference image is calculated as the composition parameter ( see section IV  second paragraph in particular  equations 1 and 2  along with associated text note that a homograph matrix is calculate from points on a reference frame to points on another frame ).


Re claim 5 Prasanna discloses wherein, in the step of composing the results of the detection, in an area where a plurality of images overlap one another (see section E the robot takes images with approximately 40% overlap ), one of the plurality of overlapping images is selected and the results of the detection are composed (see section IV  second paragraph in particular  equations 1 and 2  along with associated text note that a homograph matrix is calculate from points on a reference frame to points on another frame).


Re claim 8 Prasanna discloses a step of composing the plurality of images based on the composition parameter (see note to practitioners: “this creates The automated algorithm can provide a crack map from this video sequence that creates a seamless photographic panorama with annotated crack regions”  The examiners notes the images are combined to create a panoramic image with annotated crack data.

Re claim 9 Prasanna discloses  a step of outputting the results of the detection in the same format as diagram data including diagram information indicating a shape of the subject (see note to practitioners: “this creates The automated algorithm can provide a crack map from this video sequence that creates a seamless photographic panorama with annotated crack regions”  The examiner notes the images are combined to create a panoramic image with annotated crack data” the examiner notes that cracks are part of the subject and indicate the shape of cracks in the subject.

Re claim 12 Prasanna discloses wherein the damage is any one selected from a group of crack (see title), peeling, corrosion, water leakage and rust, or a combination of two or more selected therefrom.


Re claim 13 Prassana discloses A recording medium in which a computer-readable code of a program causing a computer to execute the damage diagram creation method (section 5 part E note that the invention is implemented using C++ computer code running on a 2.3. Ghz processor ) according to claim 1 (see rejection for claim 1 ).

Re claim 14 Prasanna discloses A damage diagram creation device (section 5 part E note that the invention is implemented using C++ computer code running on a 2.3. Ghz processor ) comprising: an image input unit that receives  a plurality of images acquired by split-imaging a subject (see abstract and Note to practitioners on page 591 note that an image sequence is collected to analyze the cracks on a bridge to create a mosaic ); a composition parameter calculation unit that calculates a composition parameter for composing the plurality of images based on correspondence points between images (see page 595 first column 

Re claim 15 the additional features of claim 15 are similar to the additional features of claim 2



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasanna in view of  Wang et al Coregistration between SAR image subsets using pointwise targets Proc. ‘Fringe 2011 Workshop 19–23 September 2011.


Re claim 3 Prasanna discloses all of the elements of claim 1 and  step of composing the results of the detection based on the composition parameter calculated. (see rejection to claim 1) Prasanna does not disclose further comprising: in the step of calculating the composition parameter, in a case where the composition parameter for composing the plurality of images into one image is unable to be calculated, a step of calculating the composition parameter by composable image group among the plurality of images; and a step of composing  by image group based on the composition parameter calculated by image group. Wang discloses does not disclose further comprising: in the step of calculating the composition parameter, in a case where the composition parameter for composing the plurality of images into one image is unable to be calculated (see page 3 first paragraph note that if the registration is low quality and unreliable registrations are rejected), a step of calculating the composition parameter by composable image group among the plurality of images (see abstract note the images are divided into subsets based on quality index see page 1 penultimate paragraph note that all images within the are aligned with each other within each subset  ); and a step of composing  by image group based on the composition parameter calculated by image group (see abstract note the images are divided into subsets based on quality index see page 1 penultimate paragraph note that all images within the are aligned with each other  with each subset). One of ordinary skill in the art could have incorporated the dividing into groups based on quality of Wang to stitching of the crack maps in Prasanna and the results, (the stitching of Prasanna would be performed on reliable subsets as opposed to the entire image) would have been predictable. The motivation to combine is that unreliable registration is rejected see third page first 

Re claim 16 the additional features of claim 16 are similar to the additional features of claim 3 and are rejection for similar reasons.

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasanna in view of  Kojima JPH05322778 (cited in the IDS).

Re claim 6 Prasanna discloses wherein, in the step of receiving the plurality of images, the plurality of images in a group(see abstract and Note to practitioners on poage 591 note that an image sequence is collected to analyze the cracks on a bridge to create a mosaic see figure see section V part D process is run on a 12 image group to create the crack map in fig. 13 ), in the step of composing the results of the detection, the results of the detection are composed by group ( see page 593 figure 4 and associated caption note that local crack map care calculated from individual frames the frames are then stitched to form  a image mosaic, see also note to practitioners: “this creates The automated algorithm can provide a crack map from this video sequence that creates a seamless photographic panorama with annotated crack regions” see section V part D process is run on a 12 image group to create the crack map in fig. 13), and the damage diagram creation method further comprises a step of outputting the composed results of the detection in association with the group (see figure 13 note the crack map for the group is output). 

Prasanna does not disclose  images divided into a plurality of groups and processing by groups. Kojima discloses images divided into a plurality of groups and processing by groups .

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasanna in view of  Kojima JPH05322778 (cited in the IDS) in further view of May 2003/0095193 in further view of Nesbit US 2007/0121146.

Prasanna discloses, the results of the detection are composed for the images (see rejection of  claim 1) outputting the results of the detection (see rejection of claim 6).

Prasanna and Kojima do not discloses  wherein, in the step of receiving the plurality of images, images stored in the same folder are received as images belonging to the same group, in the step of composing composition is  performed   for the images stored in the same folder, and in the step of, outputting  the composed results  are output to the folder in which the images belonging to the same group are stored. May discloses wherein, in the step of receiving the plurality of images, images stored in the same folder are received as images belonging to the same group (see paragraph 56 note that plurality of series of images (groups) are captured and stored in the same folders), in the step of composing composition is  performed   for the images stored in the same folder (see paragraph 59 note that images in a desired folder are stitched together). The examiner notes that one of ordinary skill in the art could have easily sorted the images of Prasanna and Kojima by folders as taught by May the results (the images which are 

Prasanna Kojima and May do not disclose and in the step of, outputting  the composed results  are output to the folder in which the images belonging to the same group are stored. Nesbit discloses in the step of, outputting  the composed results  are output to the folder in which the images belonging to the same group are stored (see paragraph 65 note composite images from a job folder are stored in the same job folder).  The examiner notes that one of ordinary skill in the art could have easily placed the composition results in the same folder as taught by Nesbit  the results (composited crack maps are stored in the same folder of the images) Therefore it would have been obvious before the effective filing date of the claimed invention to combine Prassana Kojima and May with Nesbit .


Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasanna in view of  Nagato US 2015/0287160.


Prasanna further discloses  creating results of the detection (see claim 1 ). Prasanna also discusses displaying the results of the detection (see section 4 first paragraph note that Prasanna make it clear the results are intended to displayed to an inspector on a monitor). Prasanna does not expressly discloses a step of outputting the displayed results of the detection, wherein the step of outputting the results of the detection is executed only in a case where an instruction to output the displayed results of the detection is issue. Nagato discloses step of outputting information, wherein the step of outputting information is executed only in a . 


Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasanna in view of  Nagato US 2015/0287160 in further view Ohta et al  2017/0038307.


Re claim 11 Prasanna and Nagato disclose all the elements of claim 10, and results correspond to an image images corresponding to the results of the detection (see abstract note that a crack map e.g image) is obtained as a result of the detection) They do not disclose a step of attaching identification information to an results  with no output instruction among results of the detection. Ohta discloses a step of attaching identification information to an results  with no output instruction among results of the detection (see paragraph 128 note that a structure ID is attached to the soundness information (e.g. detection results)  note that if ID information is attached to results regardless of output instructions this will attach identification information to results  with no output instruction ). The motivation to combine is to identify the structure related to the results. One of ordiary skill in the art could have easily added a structure id to the crack map of Prassanna and the results (the crack map is associated with the structure) is predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Prasanna Nagato and Ohta. 


Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasanna in view of  Zhang US 2018/0293664.

Re claim 18 Prasanna discloses  A damage diagram creation device (section 5 part E note that the invention is implemented using C++ computer code running on a 2.3. Ghz processor ) comprising: an image input unit that receives  a plurality of images acquired by split-imaging a subject (see abstract and Note to practitioners on page 591 note that an image sequence is collected to analyze the cracks on a bridge to create a mosaic ); a composition parameter calculation unit that calculates a composition parameter for composing the plurality of images based on correspondence points between images (see page 595 first column “Homographies can be concatenated to relate points in reference frame to points in the current frame. The th keypoint in the th frame when transformed to the zeroth frame is related to the th keypoint in the th frame ); a damage detection unit that detects damage of the subject for each image constituting the plurality of images  ( see page 593 figure 4 and associated caption note that local crack map care calculated from individual image ); and a detection result composition unit that composes results of the detection for the plurality of images based on the composition parameter images  ( see page 593 figure 4 and associated caption note that local crack map care calculated from individual frames the frames are then stitched to form  a image mosaic, see also note to practitioners: “this creates The automated algorithm can provide a crack map from this video sequence that creates a seamless photographic panorama with annotated crack regions”) a detection result output unit that outputs the results of the detection (see figure 13 note the crack map for the group is output).


Zhang discloses a server (see paragraph 31 and 24); and a client (see paragraph 24 mobile device), wherein client has  an image input unit that inputs images (see paragraph 24 note that mobile device captures images) wherein the server comprises server with an acquisition unit that receives the images from the clien( see paragraph 24 note that images are uploaded to the server ) and processes the images to produce results (see paragraph 31 note that damaged area is determined ) and   outputting the results of the detection to the client (see figure 6 note that the results are transmitted to terminal see also paragraph 24). The examiner notes that a server client architecture is well known. One of ordinary skill in the art could have combined Prasanna and Zhang to using a client upload the pictures captured by Prasanna to a server, perform the processing of Prasanna on the server, the transmitting the results of the processing back to the client, and the results (crack map returned to client after calculated by the server) would have been predictable. Therefore it would have been obvious before the effective filing date of the claimed invention to combine Prasanna and Zhang.

Re claim 19 Prasanna discloses wherein the composition parameter calculation unit calculates, information regarding a projective transformation matrix of an image other than a reference image among the plurality of images with respect to the reference image is calculated as the composition parameter ( see section IV  second paragraph in particular  equations 1 and 2  along with associated text note that a homograph matrix is calculate from points on a reference frame to points on another frame ).

20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasanna and Zhang  in view of  Wang et al Coregistration between SAR image subsets using pointwise targets Proc. ‘Fringe 2011 Workshop 19–23 September 2011.


Re claim 20 Prasanna and Zhang discloses all of the elements of claim 19 and  composing the results of the detection based on the composition parameter calculated. (see rejection to claim 1) Prasanna does not disclose  wherein the composition parameter calculation unit calculates the composition parameter by composable image group among the plurality of images in a case where the composition parameter for composing the plurality of images into one image is unable to be calculated, and the detection result composition unit composes image group based on the composition parameter calculated by image group. 

Wang dioscloses wherein the composition parameter calculation unit calculates the composition parameter by composable image group among the plurality of images (see abstract note the images are divided into subsets based on quality index see page 1 penultimate paragraph note that all images within the are aligned with each other within each subset  ) in a case where the composition parameter for composing the plurality of images into one image is unable to be calculated see page 3 first paragraph note that if the registration is low quality and unreliable registrations are rejected),and the detection result composition unit composes image group based on the composition parameter calculated by image group(see abstract note the images are divided into subsets based on quality index see page 1 penultimate paragraph note that all images within the are aligned with each other  with each subset).One of ordinary skill in the art could have incorporated the dividing into groups based on quality of Wang to stitching of the crack maps in Prasanna and the results, (the stitching of Prasanna would be performed on reliable subsets as opposed to the entire image) would have been predictable. The motivation to .


Claim 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasanna and Zhang  in view of Kojiama .

Re claim 22 Prasanna discloses the acquisition unit receiving the plurality of images, the plurality of images in a group(see abstract and Note to practitioners on page 591 note that an image sequence is collected to analyze the cracks on a bridge to create a mosaic see figure see section V part D process is run on a 12 image group to create the crack map in fig. 13 ),detection result composition unit, the results of the detection are composed by group ( see page 593 figure 4 and associated caption note that local crack map care calculated from individual frames the frames are then stitched to form  a image mosaic, see also note to practitioners: “this creates The automated algorithm can provide a crack map from this video sequence that creates a seamless photographic panorama with annotated crack regions” see section V part D process is run on a 12 image group to create the crack map in fig. 13), an detection result out unit outputting the composed results of the detection in association with the group (see figure 13 note the crack map for the group is output).  

Zhang wherein the server comprises server with an acquisition unit that receives the images from the clien( see paragraph 24 note that images are uploaded to the server ) and processes the images to produce results (see paragraph 31 note that damaged area is determined ) and  server comprises an output unit for outputting the results of the detection to the client (see figure 6 note that the results are transmitted to terminal see also paragraph 24).

Prasanna does not disclose  images divided into a plurality of groups and processing by groups. Kojima discloses images divided into a plurality of groups and processing by groups (see paragraph 14 note that a plurality of images are captured for 4 groups ease west north south side of a building and are processed to compose the images). One of ordinary skill in the art could have easily performed the method of Prasanna on 4 different group of images and the results (generating a crack map for each of 4 different groups of images) would have been predictable. Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine Pasanna Zhang and Kojima to reach the aforementioned advantage.

Claim 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasanna  and Zhang view of  Kojima JPH05322778 (cited in the IDS) in further view of May 2003/0095193 in further view of Nesbit US 2007/0121146.

Re claim 23Prassana discloses Composing the results of the detection and  outputs the composed results of the detection( see rejection for claim 18),
Zhang disclose the server (see rejection for claim 18)  output results to the client (see rejection for calim 18

Prasana Zhang and Kojima do not disclose wherein the image acquisition unit of the acquires images stored in the same folder as image belonging to the same group, the detection result composition unit of the composes the by image stored in the same folder, and the result output unit  the outputs the composed results for the images stored in the same folder to the same folder.





Prasanna Kojima and May do not disclose the result output unit  the outputs the composed results for the images stored in the same folder to the same folder. Nesbit discloses the result output unit  the outputs the composed results for the images stored in the same folder to the same folder (see paragraph 65 note composite images from a job folder are stored in the same job folder).  The examiner notes that one of ordinary skill in the art could have easily placed the composition results in the same folder as taught by Nesbit  the results (composited crack maps are stored in the same folder of the images) Therefore it would have been obvious before the effective filing date of the claimed invention to combine Prassana Kojima and May with Nesbit .






Allowable Subject Matter
Claims 4, 17 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669